UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4 (Address of principal executive offices) (Zip code) Issuer's telephone number: (778) 478-9997 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 7, 2014, 97,223,868 shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yeso No x 1 RELIABRAND INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION 3 ITEM 1 Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2013 (unaudited) and June 30, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4T Controls and Procedures 21 PART II OTHER INFORMATION 22 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 6 Exhibits 22 SIGNATURE 23 2 RELIABRAND, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses TOTAL CURRENT ASSETS OTHER ASSETS Deposits Property and equipment, net (Note 4) Intellectual and product properties (Note 5) Patents, net of amortization of $136,302 - December 31, 2013 and $110,296 - June 30, 2013 (Note 5) Product molds, net of amortization of $87,299 - December 31, 2013 and $58,319 - June 30, 2013 (Note 4) TOTAL OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued taxes payable Shareholder advances (Note 7) Note payable to shareholder (Note 6) Contingent royalties payable Royalties payable - related party Accrued liabilities - related party - TOTAL CURRENT LIABILITIES LONG TERM LIABILITY - Contingent royalties payable - TOTAL LIABILITIES COMMITMENT AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY (Note 9) Preferred stock, par value $.0001, 10,000,000 shares authorized, 10,000 issued and outstanding December 31, 2013 and June 30, 2013, respectively 1 1 Common stock, par value $.0001, 150,000,000 and 100,000,000 shares authorized, respecctively; 97,223,868 issued and outstanding - December 31, 2013 86,822,868 issued and outstanding - June 30, 2013 Paid in Capital Subscription receivable ) ) Stock due from shareholder ) ) Accumulated (Deficit) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 RELIABRAND, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended For the six months ended December 31, December 31, REVENUES $ COST OF GOODS GROSS PROFIT/ (LOSS) ) ) EXPENSES Amortization and Depreciation Accounting, Audit, and Legal fees Consulting fees Consulting fees - related parties Rent expense Selling, general and administrative Stock options expense - - Consulting contract benefits - related party Total expenses NET OPERATING LOSS ) OTHER EXPENSE Interest Expense ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED * * $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 RELIABRAND, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended December 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services Stock options expense - Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) - Prepaid expenses ) ) Inventory ) ) Accounts payable ) Accounts payable - related party ) ) Accrued liabilities Accrued interest - notes payable NET CASH (USED BY) OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Increase in product molds - ) NET CASH (USED BY) INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from sale of common stock Proceeds from shareholder advances/ notes Repayments of notes payable ) - Repayment of shareholder advances ) - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ CASH PAID FOR INTEREST $ $
